Case 18-18076-amc     Doc -1    Filed 11/04/19 Entered 11/04/19 19:24:39   Desc
                    Exhibit A   Escrow Analysis Page 1 of 4




                       Exhibit “A”
Case 18-18076-amc     Doc -1    Filed 11/04/19 Entered 11/04/19 19:24:39   Desc
                    Exhibit A   Escrow Analysis Page 2 of 4
Case 18-18076-amc     Doc -1    Filed 11/04/19 Entered 11/04/19 19:24:39   Desc
                    Exhibit A   Escrow Analysis Page 3 of 4
Case 18-18076-amc     Doc -1    Filed 11/04/19 Entered 11/04/19 19:24:39   Desc
                    Exhibit A   Escrow Analysis Page 4 of 4
